Filed Pursuant to Rule 433 Registration No. 333-169315 Entergy Corporation 3.625% Senior Notes due September 15, 2015 Final Terms and Conditions September 13, 2010 Issuer: Entergy Corporation Security Type: Senior Notes (SEC Registered) Expected Ratings(1): Baa3 (stable outlook) by Moody’s Investors Service BBB- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: September 13, 2010 Settlement Date (T+3): September 16, 2010 Principal Amount: Coupon: 3.625% Coupon Payment Dates: March 15 and September 15 of each year First Payment Date: March 15, 2011 Final Maturity: September 15, 2015 Optional Redemption Terms: Make-whole call at any time at a discount rate of Treasury plus 35 bps UST Benchmark: 1.250% due August 31, 2015 Spread to UST Benchmark: +212.5 bps Treasury Price: 98-23 ¼ Treasury Yield: 1.517% Re-offer Yield: 3.642% Issue Price to Public: 99.923% Net Proceeds Before Expenses: Joint Bookrunners: Morgan Stanley & Co. Incorporated Barclays Capital Inc. BNP Paribas Securities Corp. Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC RBS Securities Inc. Wells Fargo Securities, LLC Co-Managers: BNY Mellon Capital Markets, LLC Crédit Agricole Securities (USA) Inc. KeyBanc Capital Markets Inc. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Scotia Capital (USA) Inc. CUSIP / ISIN: 29364G AE3 / US29364GAE35 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Morgan Stanley & Co. Incorporated toll free at 1-866-718-1649, (ii) BNP Paribas Securities Corp. toll free at 1-800-854-5674, (iii) Citigroup Global Markets Inc. toll free at 1-877-858-5407, and (iv) RBS Securities Inc. toll free at 1-866-884-2071. Entergy Corporation 5.125% Senior Notes due September 15, 2020 Final Terms and Conditions September 13, 2010 Issuer: Entergy Corporation Security Type: Senior Notes (SEC Registered) Expected Ratings(1): Baa3 (stable outlook) by Moody’s Investors Service BBB- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: September 13, 2010 Settlement Date (T+3): September 16, 2010 Principal Amount: Coupon: 5.125% Coupon Payment Dates: March 15 and September 15 of each year First Payment Date: March 15, 2011 Final Maturity: September 15, 2020 Optional Redemption Terms: Make-whole call at any time prior to June 15, 2020 at a discount rate of Treasury plus 40 bps and, thereafter, at par UST Benchmark: 2.625% due August 15, 2020 Spread to UST Benchmark: +237.5 bps Treasury Price: 98-29 Treasury Yield: 2.752% Re-offer Yield: 5.127% Issue Price to Public: 99.985% Net Proceeds Before Expenses: Joint Bookrunners: Morgan Stanley & Co. Incorporated Barclays Capital Inc. BNP Paribas Securities Corp. Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC RBS Securities Inc. Wells Fargo Securities, LLC Co-Managers: BNY Mellon Capital Markets, LLC Crédit Agricole Securities (USA) Inc. KeyBanc Capital Markets Inc. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Scotia Capital (USA) Inc. CUSIP / ISIN: 29364G AF0 / US29364GAF00 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Morgan Stanley & Co. Incorporated toll free at 1-866-718-1649, (ii) BNP Paribas Securities Corp. toll free at 1-800-854-5674, (iii) Citigroup Global Markets Inc. toll free at 1-877-858-5407, and (iv) RBS Securities Inc. toll free at 1-866-884-2071.
